JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s judgment of February 22, 2001, be affirmed. Appellant failed to raise in district court his argument that appellee Thomas’ attorney made a judicial admission during opening statements, and there are no exceptional circumstances warranting the consideration of the issue for the first time on appeal. See District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084 (D.C.Cir.1984). The district court did not abuse its discretion in denying appellant’s motion to reopen his case. See Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 331, 91 S.Ct. 795, 28 L.Ed.2d 77 (1971); Wilson v. Good Humor Corp., 757 F.2d 1293, 1300 (D.C.Cir.1985). Appellant’s remaining claims, regarding potential jury prejudice, are moot because the jury never decided appellant’s case. See Mitchell v. Maynard, 80 F.3d 1433, 1447 (10th Cir.1996) (after district court granted motion for judgment as a matter of law, claim jury prejudiced by seeing defendant in shackles moot).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.